Case 7:19-cv-02526-VB Document 47 Filed 05/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
VASHAWN VALENTINE :
Plaintiff, :
Vv. : ORDER
POLICE OFFICER NICHOLAS ZUZULO, : 19 CV 2526 (VB)
Defendant. :
x

 

On March 19, 2021, defendant filed a motion to dismiss the third amended complaint.
(Doc. #45).

Pursuant to Local Civil Rule 6.1(b), “any opposing affidavits and answering [memoranda
of law] shall be served within fourteen days after service of the moving papers.” Accordingly,
plaintiff's opposition to defendant’s motion to dismiss the third amended complaint was due
April 2, 2021.

To date, plaintiff has not filed an opposition to defendant’s motion.

Accordingly, the Court sua sponte extends plaintiff’s time to oppose the motion to
dismiss the third amended complaint to May 31, 2021. If plaintiff fails to oppose the motion
by May 31, 2021, the motion will be considered fully submitted and unopposed.

If plaintiff opposes the motion, defendant’s reply, if any, shall be due June 7, 2021.

Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.
Plaintiff is reminded to notify the Court in writing if his address changes, and the Court may
dismiss the action if plaintiff fails to do so.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962),

Dated: May 3, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
